Citation Nr: 1715336	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher rating for hypertensive vascular disease (hypertension) on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to submit to the Under Secretary for Benefits or the Director of Compensation and Pension Service (Director), for extra-schedular consideration per § 3.321(b)(1).  Thereafter, the claim was submitted to the Director for extra-schedular consideration.  Furthermore, the claim was then readjudicated in a February 2016 supplemental statement of the case.  In light of the foregoing, the Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While on appeal, the Veteran submitted additional evidence associated with the evidentiary record; he waived AOJ review of this evidence in both May 2015 and June 2016.  See 38 C.F.R. § 20.1304(b) (2016).


FINDING OF FACT

The Veteran's service-connected hypertensive vascular disease (hypertension) is commensurate with marked interference with employment and presents an exceptional disability picture warranting an extra-schedular rating of 10 percent.   



CONCLUSION OF LAW

The criteria for an extraschedular rating of 10 percent for hypertensive vascular disease have been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, private treatment records, and an administrative review by the Director have been associated with the evidentiary record.

In the August 2015 remand, the Board instructed the AOJ to refer the Veteran's claim to the Director to consider whether the additional symptomatology resulting from the Veteran's service-connected hypertension warrants an extra-schedular rating under 38 C.F.R. § 3.321(b).   In January 2016, the Director issued an administrative decision commenting on whether the Veteran was entitled to an extra-schedular evaluation for hypertension.  Also in the August 2015 remand, the Board stated that if any benefit sought on appeal remained denied, the AOJ was to issue a supplemental statement of the case.  The AOJ denied the Veteran's request for an extra-schedular rating in the February 2016 supplemental statement on the case.        

While on appeal, the Veteran submitted additional evidence associated with the evidentiary record; he waived AOJ review of this evidence in both May 2015 and June 2016.  See 38 C.F.R. § 20.1304 (2016).

Given the association of the Director's administrative review, the AOJ's supplemental statement of the case, and both the May 2015 and June 2016 document waiving AOJ review of the evidence associated with the record since the February 2016 supplemental statement of the case, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

II.  Decision 

Service connection has been established for hypertension, evaluated at 10 percent disabling.  In August 2015, the Board denied an increased rating for said disability, but referred the Veteran's claim to the Director of Compensation and Pension Service for consideration of whether the additional symptomatology resulting from his service-connected hypertension warrants an increase on an extra-schedular basis.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321 (b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 as hypertensive vascular disease.  Under Diagnostic Code 7101, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  Note 3 states that VA should evaluate hypertension separately from hypertensive heart disease and other types of heart disease.
In the January 2016 memorandum, the Director denied an extra-schedular rating for the Veteran's hypertension.  In pertinent part, the Director noted that even though the Veteran reported two episodes of syncope and that the Veteran had to stop frequently to urinate while working due to his hypertension, "the claims file contains no evidence from employers indicating that he has lost his job or had to change job duties due to 'hypertension.'"  The Director further reasoned that the record does not "demonstrate that the symptomatology consistently associated with the service-connected [hypertension] is not wholly contemplated by the criteria utilized to assign the 10 percent evaluation."  Subsequently, the Director concluded that the "evidence does not demonstrate that the Veteran has been or is unemployable due to his hypertensive vascular disease." (emphasis added).  Therefore, the Director stated that the Veteran was not entitled to an extra-schedular rating for hypertension.  

The evidentiary record is replete with evidence linking the Veteran's syncope and related symptoms to his service-connected hypertension.  Specifically, a VA examiner opined that it is as likely as not that the Veteran's syncope episodes are related to his service-connected hypertension.  See May 2015 VA examination.  The examiner based his opinion on the fact that the Veteran suffered from two syncope episodes in 2008.  In October 2008, the Veteran suffered from a near syncope or syncopal episode while working as garbage truck operator; while temporarily disabled because of his disability, he crashed his work vehicle into two parked cars and a trailer home.  Id.  While hospitalized for two days because of the accident, doctors performed an EEG, echocardiogram, carotid ultrasound and MRI; all diagnostic tests were normal.  Likewise, the "Veteran was seen by both cardiology and neurology services. The neurologists stated that the Veteran likely did not have a seizure disorder.  The cardiology consultation...summary stated all tests were normal for any source of syncope and that '[t]he most likely clinical etiology would have been his diuretic medications, which has a well-known side effect of lightheadedness and dizziness symptoms.'"   Thus, the VA examiner ruled out a separate cardio or neural etiology for the Veterans' symptoms.  

The Veteran has consistently reported similar symptoms after 2008.  Specifically, in February 2016 the Veteran stated the he was "very lucky to have [his] job after [his]syncope episode caused [him] to crash [his] work truck."  The Veteran further described his symptoms, stating that he still "struggle[s] everyday with the frequent bathroom breaks and dizzy spells....I never finish my route on time and I am always having to get help from my co-workers to finish."   He echoed these sentiments in September 2016, stating that he continues to have "syncope episodes" that hinder his "daily life and job."

The Veteran saw a private physician between 2003 and 2008 for various ailments.  See, e.g., July 2008 Dr. HEM treatment record.  While seeing this physician between 2003 and 2008, the Veteran registered the following blood pressure readings: 138/80; 140/90; 132/80; 132/82; 140/90; 130/80; 130/70; 124/70; 160/90; 120/90; 138/70; and 148/86.  

In June 2007, the Veteran was hospitalized for four days complaining of psychiatric symptoms and high blood pressure.  See July 2007 private treatment record.  While hospitalized, the Veteran stated he had been unemployed and had a history of hypertension.  Further, he registered the following blood pressure readings: 141/94 171/105; 162/118; 168/113; 160/103; 140/88; 156/101.  He has been on and off Lisinopril since the advent of his hypertension.  In a February 2013 VA examination, the examiner stated that the Veteran took Amlodipine and Lisinopril daily and registered blood pressure readings of 158/100; 148/98; 148/98.  Notably, the examiner stated that the Veteran's hypertension had "no impact on Veteran's ability to work."

Based on the foregoing, the Board finds that an extra scheduler rating in this case is appropriate.  The first element under Thun is met.  The hypertensive vascular disease diagnostic code exclusively considers raw blood pressure numbers (30 to 60 percent disability) or raw blood pressure numbers along with continuous medication use to control the disease.  See Diagnostic Code 7101.  The Diagnostic Code does not, however, contemplate syncope or the Veteran's other symptoms, including frequent urination and dizziness as a result of his hypertension directly.  As such, the criteria do not reasonably describe the Veteran's disability level and symptomatology, and the threshold element in this case is met.  

Likewise, the second element under Thun is met.  In Thun, the Court stated they "agree[d] with Mr. Thun that requiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under § 3.321(b)(1)."  Thun v. Peake, 22 Vet. App. 111 (2008).  As such, marked interference with employment is the appropriate standard when assessing the second Thun element, and that standard falls below requiring evidence that the disability affect the Veteran's ability to obtain or retain employment.  See Id. (holding that the Board erred when reasoning that Mr. Thun's disability did not warrant extra-schedular consideration because he did not establish an inability to obtain or retain employment).  

Here, the Veteran works for the city of San Antonio full-time as a garbage truck operator.  See March 2013 PTSD VA examination report.  He has stated that syncope, frequent urination, and dizziness adversely affect his ability to perform his job correctly.  See, e.g., May 2015 Veteran lay statement.  Specifically, he averred that he "finish[ed] [his] route late all the time.  [He also has] to pull over and stop every time [he] get[s] light headed or dizzy because [he is] afraid of having another episode and crashing the truck again and hurting [himself] or someone else."  Id.  Further, his doctor has instructed him to actively self-identify symptoms that would lead to another syncopal episode, including dizziness and light headedness.   Id.  

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2016).  As such, he is competent to report his dizziness, frequent urination, and syncopal episodes while working.  Further, the May 2015 VA examiner linked these symptoms to the Veteran's service-connected hypertension.  Given that the Veteran has provided credible testimony as to how his symptoms adversely affect his job performance, the Board concedes that such symptoms constitute a marked interference with the Veteran's employment, and that an extra-schedular rating is warranted in this case.  Thus, in light of the foregoing, and resolving doubt in favor of the Veteran, the Board finds that an extra-schedular rating is warranted for the dizziness, frequent urination, and syncopal episodes associated with the Veteran's hypertension.
The only remaining question is what rating should be assigned.  As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala, 27 Vet. App at 443, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).  A 10 percent extra-schedular rating is warranted because the Veteran's main symptoms, including syncope and dizziness, are common symptoms seen throughout the cardiovascular system section of the ratings criteria.  For example, Diagnostic Code 7007 for hypertensive heart disease contemplates fatigue, angina, dizziness and syncope as symptoms and rates such symptoms from 10 percent to 100 percent for chronic congestive heart failure.  See 38 C.F.R. §4.104 (2016).  Nevertheless, the May 2015 VA examiner correlated frequent urination and dizziness symptoms to hypertension medication side effects.  Under both Diagnostic Code 7007 and 7101, VA may award a 10 percent disability rating for requiring continuous medication.  As such, manifestations of side effects due to hypertension medication may approximate a 10 percent rating.  

The Board also acknowledges that the Veteran is currently service-connected for major depression at 30 percent disability.  This means that he experiences occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to psychological symptoms.  See 38 C.F.R. § 4.130.  Here, because of the Veteran's frequent urination, dizziness, and syncopal episodes attributed to his hypertension, he takes longer to complete his work tasks.  Nevertheless, the record does not reflect any disciplinary actions or adverse effects from his employer.  Rather, the Veteran stated that he "tr[ies] hard and struggles with [his symptoms] because [he is] near retirement and just trying to get by to make that happen."  See February 2016 Veteran statement.  As such, the Board certainly recognizes the Veteran is entitled to an extra-schedular rating based on the average impairment of earning capacity as the Kuppamala court suggests, but that rating does not exceed 10 percent because his symptoms are indirectly contemplated under the lowest disability rating for Diagnostic Code 7007 and he is already compensated for occupational and social impairment due to psychological symptoms.        

In light of the VA examinations, private treatment records and the Veteran statements, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hypertension presents an exceptional or unusual disability picture that is not contemplated by the schedular criteria.  As such, an additional 10 percent extra-schedular rating for hypertension is warranted, as the disability approximates a combination of symptoms contemplated by Diagnostic Codes 7007 and 7101.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.  An additional 20 percent or greater extra-schedular rating is not warranted, however, because as stated above, his symptoms are indirectly contemplated under the lowest disability rating for Diagnostic Code 7007 and he is already compensated for occupational and social impairment due to psychological symptoms.  Accordingly, the Board finds that an additional 10 percent extra-schedular rating, and no more, is warranted.   


ORDER

An extra-schedular rating of 10 percent, in addition to the current schedular 10 percent rating for hypertension, is granted, subject to controlling regulations governing the payment of monetary awards.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


